REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the limitations of a peristaltic pumping system with a pump console with a drive rotor having a roller driving  feature and a roller spreader which itself has a plurality of fins including an apex cooperating with a pump cartridge having a set of planetary rollers as in claims 1 and of a pump cartridge with a housing through which a roller spreader extends and also having a plurality of planetary rollers with roller axles in slots such that the rollers may move in a radially outward direction toward an interior wall of the housing to compress portions of one or more tubing lines as in claim 13 are not shown in the prior art in combination with the remaining limitations of those claims.  Furthermore, the double patenting rejections previously raised are withdrawn responsive to the Terminal Disclaimer filed 25 July 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        12 August 2022